



EXECUTION VERSION


GUARANTY


THIS GUARANTY dated as of December 1, 2017 (this “Guaranty”) executed and
delivered by SUNOCO LOGISTICS PARTNERS OPERATIONS, L.P. (“SXL”), a Delaware
limited partnership and each other Subsidiary from time to time party hereto
(“Additional Guarantor” and, together with SXL, each a “Guarantor” and
collectively, the “Guarantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Credit Agreement, dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; terms not otherwise defined herein are used
herein with the respective meanings given them in the Credit Agreement), by and
among ENERGY TRANSFER PARTNERS, L.P. (the “Borrower”; and together with the
Guarantors, each a “Credit Party” and collectively, the “Credit Parties”), the
financial institutions party thereto and their assignees under Section 10.06
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto, for its benefit and the benefit of the Lenders, the LC Issuers and the
Swingline Lender (each individually, a “Guarantied Party” and collectively, the
“Guarantied Parties”).


RECITALS


1.Pursuant to the Credit Agreement, the Administrative Agent, the LC Issuers,
the Swingline Lender and the other Lenders have agreed to make available to the
Borrower certain financial accommodations on the terms and conditions set forth
in the Credit Agreement.


2.
Each Guarantor is owned or controlled by the Borrower or is otherwise an
Affiliate of the

Borrower.


3.The Borrower and the Guarantors, though separate legal entities, are mutually
dependent on each other in the conduct of their respective businesses as an
integrated operation and have determined it to be in their mutual best interests
to obtain financial accommodations from the Guarantied Parties through their
collective efforts.


4.Each Guarantor acknowledges that it will receive direct and indirect benefits
from the Guarantied Parties making such financial accommodations.


5.Each Guarantor’s execution and delivery of this Guaranty is a condition to the
Guarantied Parties’ making, and continuing to make, such financial
accommodations.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Credit Party to
any Lender, any LC Issuer, the Swingline Lender or the Administrative Agent
under or in connection with the Credit Agreement or any other Loan Document,
including without limitation, the repayment of all principal of the Revolving
Credit Loans, Swingline Loans and all other Obligations, and the payment of all
interest, fees, charges, attorneys’ fees and other amounts payable to any
Lender, any LC Issuer, the Swingline Lender or the Administrative Agent
thereunder or in connection therewith; (b) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; and (c) all
expenses payable under the Loan Documents, including, without limitation,
attorneys’ fees and disbursements that are incurred by the Administrative


1

--------------------------------------------------------------------------------







Agent or any other Guarantied Party in the enforcement of any of the foregoing
or any obligation of such Guarantor hereunder and are payable by the Credit
Parties pursuant to the Loan Documents.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Credit Party or any other Person or commence any suit or other proceeding
against the Borrower, any other Credit Party or any other Person in any court or
other Tribunal or (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Credit Party or any other Person.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any applicable Laws now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Guarantied Parties with respect thereto. The liability of each Guarantor under
this Guaranty shall be absolute, irrevocable and unconditional in accordance
with its terms and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):


(a)(i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document or any other document,
instrument or agreement evidencing or relating to any Guarantied Obligations
(the “Guarantied Documents”), or (iv) any waiver, renewal, extension, addition,
or supplement to, or deletion from, or any other action or inaction under or in
respect of, any Guarantied Document or any assignment or transfer of any
Guarantied Document;


(b)any lack of validity or enforceability of any Guarantied Document or any
assignment or transfer of any Guarantied Document;


(c)any furnishing to any of the Guarantied Parties of any security for any of
the Guarantied Obligations or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;


(d)any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Credit Party;


(e)any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
any other Credit Party or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;


(f)any act or failure to act by any Credit Party or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against any other
Credit Party or any other Person to recover payments made under this Guaranty;


(g)any application of sums paid by any Credit Party or any other Person with
respect to the liabilities of any Credit Party to any of the Guarantied Parties,
regardless of what liabilities of the Borrower remain unpaid;


(h)any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the


2

--------------------------------------------------------------------------------





exercise thereof;


(i)any defense, set off, claim or counterclaim (other than (i) indefeasible
payment and performance in full of the Guarantied Obligations and (ii)
termination of this Guaranty under clause (a) of Section 20 hereto) which may at
any time be available to or be asserted by any Credit Party or any other Person
against any Guarantied Party;


(j)
any change in the corporate existence, structure or ownership of any Credit
Party;



(k)any statement, representation or warranty made or deemed made by or on behalf
of any Credit Party under any Guarantied Document, or any amendment hereto or
thereto, proves to have been incorrect or misleading in any respect; or


(l)any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than (i) indefeasible
payment and performance in full of the Guarantied Obligations and (ii)
termination of this Guaranty under clause (a) of Section 20 hereto).


Section 4. Action with Respect to Guarantied Obligations. The Guarantied Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a)amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement any Guarantied Document; (c) release any Credit Party or other Person
liable in any manner for the payment or collection of any of the Guarantied
Obligations; (d) exercise, or refrain from exercising, any rights against any
Credit Party or any other Person; and (e) apply any sum, by whomsoever paid or
however realized, to the Guarantied Obligations in such order as the Guarantied
Parties shall elect in their sole discretion.


Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties the representations and
warranties that Recitals 2, 3 and 4 at the beginning of this Guaranty are true
and correct in all respects.


Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Guarantied Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate. If the Guarantied Parties or any of them are
prevented under applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties


shall be entitled to receive from each Guarantor, upon demand therefor, the sums
which otherwise would have been due had such demand or acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court, Tribunal or administrative body of competent jurisdiction, or (b) any
settlement or compromise of


3

--------------------------------------------------------------------------------





any such claim effected by the Administrative Agent or such other Guarantied
Party with any such claimant (including the Borrower or a trustee in bankruptcy
for the Borrower), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of any of the
Guarantied Documents and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party.


Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of another Credit Party, such Guarantor shall be
subrogated to the rights of the payee against such Credit Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Credit Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full. If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Guarantied Parties and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.


Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by applicable Law or by any Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party, each Affiliate of a Guarantied Party, and each Participant, at any time
while an Event of Default exists, without any prior notice to such Guarantor or
to any other Person, any such notice being hereby expressly waived, but in the
case of a Guarantied Party (other than the Administrative Agent), an Affiliate
of a Guarantied Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Majority Lenders
exercised in their sole discretion, to set-off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other Indebtedness at any time held or owing by a Guarantied Party, an
Affiliate of a Guarantied Party or such Participant to or for the credit or the
account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured. Each
Guarantor agrees, to the fullest extent permitted by applicable Law, that any
Participant may exercise rights of setoff


or counterclaim and other rights with respect to its participation as fully as
if such Participant were a direct creditor of such Guarantor in the amount of
such participation.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any other Credit Party to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from any
other Credit Party (collectively, the “Junior Claims”) shall be subordinate and
junior in right of payment to all Guarantied Obligations. If an Event of Default
shall exist, no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from or any other Credit Party
on account of or in any manner in respect of any Junior Claim until all of the
Guarantied Obligations have been


4

--------------------------------------------------------------------------------





indefeasibly paid in full.


Section 14. Avoidance Provisions. It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding (as defined below), such Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) to be
avoidable or unenforceable against such Guarantor in such Proceeding as a result
of applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code and (b) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such Proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise. The applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of any Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.


For purposes of this Section 14, “Proceeding” means any of the following: (a) a
voluntary or involuntary case concerning any Guarantor shall be commenced under
the Bankruptcy Code; (b) a custodian (as defined in such Bankruptcy Code or any
other applicable bankruptcy laws) is appointed for, or takes charge of, all or
any substantial part of the property of any Guarantor; (c) any other proceeding
under any applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding- up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor; (d)
any Guarantor is adjudicated insolvent or bankrupt; (e) any order of relief or
other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (f) any Guarantor makes a general assignment for the
benefit of creditors; (g) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (h) any Guarantor shall call a meeting of its creditors with a view
to arranging a composition or adjustment of its debts; (i) any Guarantor shall
by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (j) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.


Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Credit Parties, and of
all other circumstances bearing upon the


risk of nonpayment of any of the Guarantied Obligations and the nature, scope
and extent of the risks that such Guarantor assumes and incurs hereunder, and
agrees that neither of the Administrative Agent nor any other Guarantied Party
shall have any duty whatsoever to advise any Guarantor of information regarding
such circumstances or risks.


Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 17. WAIVER OF JURY TRIAL; JURISDICTION; ETC.


(a)SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND


5

--------------------------------------------------------------------------------





UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(b)WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


(c)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 25. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.


(d)WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


(e)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER (INCLUDING THE GUARANTIED OBLIGATIONS) OR UNDER THE OTHER
GUARANTIED DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND
THE TERMINATION OF THIS GUARANTY.
Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with


6

--------------------------------------------------------------------------------





respect to the Guarantied Obligations arising under or in connection with the
Loan Documents, and in the case of any dispute relating to any of the
outstanding amount, payment or receipt of any of such Guarantied Obligations or
otherwise, the entries in such books and accounts shall be binding on the
Guarantors absent manifest error. The failure of the Administrative Agent or any
other Guarantied Party to maintain such books and accounts shall not in any way
relieve or discharge any Guarantor of any of its obligations hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until the earlier of (a) with respect to SXL, the
execution and delivery to the Administrative Agent of one or more assignments,
assumptions, agreements or other documentation (each in form and substance
reasonably acceptable to the Administrative Agent) pursuant to which, when taken
as a whole, the Borrower will acquire substantially all of the assets and assume
substantially all of the liabilities of SXL and (b) with respect to each
Guarantor, indefeasible payment in full of the Guarantied Obligations and the
termination or cancellation of all Guarantied Documents in accordance with their
respective terms.


Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in




accordance with the applicable provisions of the Guarantied Documents, assign,
transfer or sell any Guarantied Obligation, or grant or sell participations in
any Guarantied Obligations, to any Person without the consent of, or notice to,
any Guarantor and without releasing, discharging or modifying any Guarantor’s
obligations hereunder. Each Guarantor hereby consents to the delivery by the
Administrative Agent and any other Guarantied Party to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor. No Guarantor may
assign or transfer its obligations hereunder to any Person without the prior
written consent of all Lenders and any such assignment or other transfer to
which all of the Lenders have not so consented shall be null and void.


Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.


Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor that is a party hereto at
the time of such amendment, subject to Section 10.01 of the Credit Agreement.


Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its principal office, not later than 3:00 p.m. Eastern
time (daylight or standard, as applicable), on the date one Business Day after
demand therefor.


Section 25. Notices. All notices and other communications provided for hereunder
or otherwise given in connection herewith shall be provided in accordance with
Section 10.02 of the Credit Agreement. All such notices or other communications
to either Guarantor shall be provided to the Borrower on behalf


7

--------------------------------------------------------------------------------





of such Guarantor and each Guarantor agrees that any such notice or other
communication provided to the Borrower on behalf of such Guarantor shall
constitute notice to such Guarantor.


Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27. Headings; Counterparts;. Section headings used in this Guaranty are
for convenience only and shall not affect the construction of this Guaranty.
This Guaranty may be executed in multiple counterparts, each of which, for all
purposes, shall be deemed an original, and all of which taken together shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page to this Guaranty by facsimile or other electronic means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
original counterpart of this Guaranty.


Section 28. Limitation of Liability. None of the Administrative Agent, any other
Guarantied Party or any of their respective Related Parties shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guarantied Documents, or any of the transactions contemplated by this
Guaranty or any of the other Guarantied Documents. Each Guarantor hereby waives,
releases, and agrees not to sue the Administrative Agent, any other Guarantied
Party or any of their respective Related Parties for punitive damages in respect
of any claim in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Guarantied Documents, or any of the transactions
contemplated by thereby.


Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 10.02(b) of the Credit Agreement.


Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated. Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under applicable Law
against any other Credit Party in respect of any payment of Guarantied
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall cease to be a Guarantor in accordance with the applicable
provisions of the Loan Documents.


Section 31. Definitions. (a) For the purposes of this Guaranty:


“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Credit Parties other
than the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Credit Parties) of the Credit
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of


8

--------------------------------------------------------------------------------





calculating the Contribution Shares of the Guarantors in respect of any Excess
Payment, any Guarantor that became a Guarantor subsequent to the date of any
such Excess Payment shall be deemed to have been a Guarantor on the date of such
Excess Payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such Excess Payment.


“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.


“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Credit Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Credit Parties hereunder) of the Credit
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial


information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment.


Section 32. Time of Essence. Time shall be of the essence in this Guaranty with
respect to all of Guarantors’ obligations hereunder.


[Signatures on Following Page]










9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.


GUARANTOR:


SUNOCO LOGISTICS PARTNERS OPERATIONS, L.P.


By: Sunoco Logistics Partners GP LLC


By: /s/ Thomas E. Long        
Name: Thomas E. Long
Title: Chief Financial Officer










BORROWER:


ENERGY TRANSFER PARTNERS, L.P.




By: Energy Transfer Partners GP, L.P., its general partner




By: Energy Transfer Partners, L.L.C., its general partner




By: /s/ Thomas E. Long
Name: Thomas E. Long
Title: Chief Financial Officer






Signature Page to Guaranty



--------------------------------------------------------------------------------












Accepted:


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent




By: /s/ Borden Tennant        
Name: Borden Tenant
Title: Vice President




Signature Page to Guaranty

